Citation Nr: 0003653	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-06 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of initial disability evaluation for 
patellofemoral syndrome with chondromalacia patella of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from July 1980 to September 
1984.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran's claim is plausible and the VA has obtained 
all evidence sufficient to decide equitably this appeal.

2.  The veteran's disability caused by patellofemoral 
syndrome with chondromalacia patella of the right knee is 
currently manifested by pain, occasional instability, 
occasional swelling and patellar tenderness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
patellofemoral syndrome with chondromalacia patella of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision dated February 1998, the RO granted 
service connection for patellofemoral syndrome with 
chondromalacia patella of the right knee and assigned an 
initial disability evaluation of 10 percent effective from 
February 20, 1997, the original date of claim.  The veteran 
alleges that the evaluation initially assigned her right knee 
disability should be increased to reflect more accurately the 
severity of her symptomatology.  Accordingly, the Board is to 
consider the entire period of the veteran's disability in 
order to provide for the possibility of staged ratings.  
Staged ratings are ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's allegation that she is entitled to an increased 
evaluation for her right knee, standing alone is sufficient 
to establish a well-grounded claim for a higher evaluation 
under 38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that the VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1 (1999).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The RO evaluated the veteran's right knee disability as being 
10 percent disabling under DC 5257, based on a finding that 
the veteran has slight recurrent subluxation or lateral 
instability of the right knee.  Pursuant to DC 5257 a 10 
percent disability evaluation is warranted for slight 
recurrent subluxation or lateral instability of the right 
knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability and a 30 percent 
evaluation is appropriate where the claimant has severe 
recurrent subluxation or lateral instability.  The Board has 
also considered the applicability of all other diagnostic 
codes governing disabilities of the knee, which include DC 
5256, 5258, 5259, 5260 and 5261.  However, the Board finds 
that the required manifestations for evaluation under 
Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, 
dislocated, semilunar), 5259 (symptomatic removal of 
semilunar cartilage), 5262 (tibia and fibula, impairment of), 
and 5263 (genu recurvatum) are not applicable, as the 
presence of ankylosis of the right knee, dislocation or 
removal of the semilunar cartilage, impairment of the tibia 
or fibula, or genu recurvatum have not been demonstrated.  
Further, DC 5260 governs limitation of flexion and DC 5261 
governs limitation of extension.  However, the evidence of 
record does not show that the veteran has limitation of 
flexion or extension to a compensable degree.  Therefore, 
these codes are also inapplicable.  After a review of the 
evidence, the Board is satisfied that the RO properly 
evaluated the veteran's right knee as being 10 percent 
disabling pursuant to DC 5257 and that she is not entitled to 
an increased evaluation at this time.  

The pertinent evidence of record shows that the veteran 
slipped and fell directly on her right patella in 1983 during 
service.  This resulted in aching, mild effusion and 
occasional giving way of the right knee especially with 
prolonged standing and stair climbing.  She was diagnosed 
with a right collateral ligament strain.  From June 1983 to 
August 1983 the veteran experienced moderate tenderness and 
decreased range of motion of the right knee, throbbing pain 
under her kneecap and her knee occasionally gave way.  In 
September 1983, the veteran was diagnosed with chondromalacia 
patella and underwent arthroscopy of the right knee.  In 
October 1983, the Medical Board of the Naval Hospital in 
Charleston, South Carolina determined that the veteran had 
chondromalacia patella of the right knee.  She had no 
instability of the knee, but did have tenderness over the 
medial aspect of the kneecap and medial patellar facet.  The 
veteran was transferred to six months of limited duty ashore 
and was advised to avoid prolonged standing, greater than 
thirty minutes at a time. 

In March 1984, despite exercise, medication and wearing a 
brace, the veteran continued to experience severe disabling 
right patellar pain and she underwent repeat arthroscopy and 
lateral retinacular release of the right knee.  In April 
1984, a second Medical Board decision reflects that after 
being placed on limited duty status in October 1983, the 
veteran continued to experience considerable right patellar 
pain and grinding, which was unresponsive to exercise and 
analgesics.  The veteran had full range of motion, extreme 
tenderness to palpation around the patella and a moderate 
effusion of the right knee.  No ligamentous instability was 
noted.  She was advised to continue with a second period of 
limited duty.  

A September 1986 discharge examination reflects that the 
veteran had good knee function and her right knee was not 
considered disabling.
  
In October 1996, the veteran underwent arthroscopy and 
abrasion chondroplasty of the patella of the right knee.  The 
procedure was performed by David D. Mendelson, M.D., with the 
Macomb Hospital Center.  In November 1996, Dr. Mendelson 
prepared a statement regarding his treatment of the veteran.  
In his statement, he indicated that the veteran's right knee 
was a considerable source of discomfort with pain, locking 
and a sense of giving way.  It was Dr. Mendelson's opinion 
that this would be a chronic problem and a source of ongoing 
disability.  In March 1997, Dr. Mendelson opined that the 
veteran's right knee continued to become more symptomatic.

In April 1997, the veteran was afforded a VA examination.  
Subjectively, the veteran complained of almost constant right 
knee pain with occasional swelling and a feeling that the 
kneecap was loose.  She also reported occasional popping and 
clicking.  The veteran indicated that she wrapped her right 
knee, but did not wear a brace.  Physical examination 
revealed that the veteran had good posture, but kept her 
right knee slightly bent.  There was no evidence of swelling 
or deformity.  The veteran complained of pain with patellar 
compression.  Her range of motion was 0 to 130 degrees with 
pain.  X-rays revealed irregular articular surface of the 
patella.  The veteran was diagnosed with patellofemoral 
syndrome with chondromalacia patella of the right knee. 

The veteran was afforded a second VA examination in April 
1998.  She presented with complaints of pain, occasional 
instability and occasional swelling.  She reported losing her 
balance and falling down on several occasions.  At the time 
of the examination, the veteran was wearing a brace on her 
right knee.  Physical examination revealed right knee pain 
with squatting, but there was no evidence of swelling or 
deformity.  Compression over the patella produced pain and 
there was crepitation with movement.  The veteran had range 
of motion from 0 to 140 degrees.  X-rays revealed mild 
irregularity of the patellar articulating surface of the 
right knee.  The veteran was diagnosed with status post 
injury, arthroscopic surgery of the right knee with minimal 
degenerative changes of the patella.  

During an October 1998 hearing held before the RO in Detroit, 
Michigan, the veteran testified that she has right knee pain 
and swelling every day and that she takes Motrin for the 
pain.  She also reported that prolonged standing causes her 
to experience knee pain.  She further testified that she 
experiences locking, knee pain and popping with extension and 
bending.  At the time of the hearing, the veteran was wearing 
a brace, which Dr. Mendelson had suggested that she wear to 
prevent instability and falling.  In terms of employment, the 
veteran testified that her right knee prevents her from being 
able to return to employment in a warehouse because she is 
unable to stand for prolonged amounts of time, operate heavy 
equipment and perform heavy lifting.  She also indicated that 
her ability to work in her garden is inhibited by her knee 
pain.

The veteran's friend, Ms. [redacted] testified that she 
sees the veteran on a daily basis and that at least once a 
day, the veteran's knee gives way and she loses her balance, 
which causes her to fall.  

A December 1998 VA examination report reveals that the 
veteran complained of chronic swelling of both her legs.  She 
was not wearing a brace at the time of the examination.  
Physical examination of the right knee revealed good 
alignment with no deformity.  Patellar tenderness was present 
and the veteran had range of motion from 0 to 140 degrees 
with complaints of pain.  The examiner noted that there was 
no additional limitation of motion and there was no evidence 
of fatigability.  X-rays showed minimal patello-femoral 
changes of a degenerative nature.  A bone scan revealed 
likely degenerative or post-traumatic changes in the region.  
The veteran was diagnosed with right patello-femoral 
arthritis with an unstable patella.  In a February 1999 
addendum to the December 1998 VA examination report, the 
examiner indicated that the veteran began to experience pain 
at approximately 140 degrees.  It was further indicated that 
there was no objective evidence of painful motion to include 
edema, effusion, instability, weakness, redness, abnormal 
movement, or any guarded movement.  Additionally, the 
examiner opined that there was no evidence of additional 
limitation of motion due to pain or evidence of additional 
loss of motion due to repeated motion of the knee. 
Based on the aforementioned evidence, the Board finds that 
the veteran's disability picture is more nearly approximated 
by the criteria set forth for a 10 percent disability 
evaluation pursuant to DC 5257.  The evidence of record shows 
that the veteran has knee pain and patellar tenderness.  
However, the most recent VA examinations performed in April 
1998 and in December 1998 reflect that she has normal range 
of motion of the knee (See 38 C.F.R. § 4.71, Plate II showing 
normal range of motion of the knee is from 0 to 140 degrees).  
Further, while the veteran reports experiencing instability, 
she was not wearing a brace during the last two VA 
examinations and in February 1999, the VA examiner indicated 
that there was no objective evidence of instability of the 
right knee.  Therefore, the Board is satisfied that the RO 
correctly evaluated the veteran's right knee as being 10 
percent disabling pursuant to DC 5257.

The Board has also considered whether the veteran is entitled 
to an increased evaluation pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 
(1999).  However, the most recent evidence of record shows 
that there is no objective evidence of painful motion to 
include edema, effusion, instability, weakness, redness, 
abnormal movement, or any guarded movement.  Additionally, 
the VA examiner opined that there was no evidence of 
additional limitation of motion due to pain or evidence of 
additional loss of motion due to repeated motion of the knee.  
Therefore, the record shows that there is no evidence that 
the veteran's knee pain causes any functional loss beyond 
that contemplated by DC 5257.  In conclusion, the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for her right knee disability.

In a precedent opinion dated July 1, 1997, the General 
Counsel of the VA concluded that in some cases where a 
veteran has a knee disorder involving arthritis, separate 
ratings may be assigned under Diagnostic Codes 5257 and 5003. 
See VAOPGPREC 23-97, 62 Fed. Reg. 63604 (1997).  It should be 
noted that in order for a separate rating to be assigned for 
a knee disorder involving arthritis, the veteran should be 
service connected for arthritis, or there should be clear 
medical evidence that the veteran has arthritis.  The GC 
opinion also makes clear that a separate rating must be based 
on an additional disability, and that when a knee disability 
is already rated under Diagnostic Code 5257, the veteran must 
also demonstrate limitation of motion under Diagnostic Codes 
5260 and 5261 in order to obtain a separate rating for 
arthritis.  In this case, the veteran has not been shown to 
be service connected for arthritis of the right knee, 
although she was diagnosed with right patello-femoral 
arthritis in December 1998.  Further, as noted above, the 
veteran's right knee disability is not shown to produce 
compensable limitation of motion per the latest VA rating 
examination of December 1998 and the February 1999 addendum.  
Francisco, supra.  Accordingly, a separate rating under 
Diagnostic Code 5257 and 5003 is not warranted in this case.

In closing, the Board emphasizes that it does not doubt the 
sincerity of the veteran and Ms. [redacted] in offering their 
testimony, nor does the Board in any manner doubt that the 
veteran's right knee disability results in significant 
impairment.  However, under the applicable diagnostic 
criteria which the Board must consider, the preponderance of 
the evidence is against entitlement to a rating in excess of 
10 percent at this time.  It follows that the reasonable 
doubt provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
permit a favorable resolution of the appeal.  The veteran may 
always advance a new claim for an increased rating should the 
severity of the disability increase in the future. 










ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for patellofemoral syndrome with chondromalacia 
patella of the right knee is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

